Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Status of Claims
The present application is being examined under the claims filed on 04/19/2022.
Claims 1-3, 6-13, and 16-20 are rejected.
Claims 4, 5, 14, and 15 are cancelled.
Claims 1-3, 6-13, and 16-20  are pending.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 2/1/2022  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments regarding the claim objections, allowable subject matter, and the 103 rejections, beginning on pages 12, 13, and 17 respectively, filed 4/19/2020, with respect to amended claims  have been fully considered and are persuasive.  The objection and the 103 rejections of claims 1-3, 6-13, and 16-20 have been withdrawn. 
Applicant's arguments regarding the 101 rejections, see pages 14-16, filed 4/19/2020 have been fully considered but they are not persuasive. It is maintained that the steps outlined in the examiners' 101 step 2A prong 1 analyses accurately reflect the mental processes claimed.  Further, the computer elements claimed are generic and general 

Claim Rejections - 35 USC § 101
35 U.S.C.  101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-13, and 16-20 are rejected under 35 U.S.C.  101 because the claimed invention is directed to  an abstract idea without significantly more.
Regarding Claim 1:
Test Steps for Subject Matter Eligibility:
The claim is to a process, and thus falls within the statutory categories.
A) Prong 1: The claim recites the following abstract idea(s): 
accessing, […] an initial taxonomy for a domain comprising one or more existing terms for the domain identified in a hierarchical structure;  (This is a mental process as any human can access an initial taxonomy, as described, by using paper.  See MPEP 2106.04(a).)  
analyzing, […] a corpus of a plurality of documents for a domain to identify a selection of one or more documents with glossaries;  (This is a mental process as any human can perform the analysis of identifying documents with glossaries by using pen and paper.  See MPEP 2106.04(a).)
extracting, […] from the glossaries, one or more pairs each comprising a term and a definition; and (This is a mental process as any human can perform the analysis of extracting terms and definitions from glossaries by using pen and paper.  See MPEP 2106.04(a).)
attempting to map, […] a respective term of each of the one or more pairs into the initial taxonomy for the domain based on text of a respective definition of each of the one or more pairs to generate an updated taxonomy for the domain.  (This is a mental process as any human can map terms and definitions into a taxonomy by using pen and paper.  See MPEP 2106.04(a).)
extracting, […] a head noun phrase of the respective definition of a current entry from among the
one or more pairs; (This is a mental process as any human can mentally extract a head noun phrase from a definition.  See MPEP 2106.04(a).)
evaluating, […] whether the head noun phrase is present in the initial taxonomy; and  (This is a mental process as any human can evaluate whether a phrase is present in a taxonomy simply by looking through the taxonomy for the phrase on a piece of paper.  See MPEP 2106.04(a).)
responsive to the head noun phrase being present in the initial taxonomy, mapping, […] the respective term of the current entry to the initial taxonomy to generate the updated taxonomy.;  (This is a mental process as any human can map terms, with their definitions, into a taxonomy on a piece of paper by using a pen to insert the additional terms as nodes on the taxonomy.  See MPEP 2106.04(a).)
responsive to the head noun phrase not being present in the initial taxonomy, evaluating, […]
whether the head noun phrase is present in a particular definition from among the one or more pairs; (This is a mental process as any human can evaluate whether a phrase is present in a definition.  See MPEP 2106.04(a).)
responsive to evaluating the head noun phrase is present in the particular definition from among the one or more pairs, building, […] a tiny taxonomy with the respective term of the current entry as a child node and another term paired with the particular definition as the parent node; and  (This is a mental process as any human can evaluate whether a phrase is present in a taxonomy simply by looking through the taxonomy for the phrase on a piece of paper.  See MPEP 2106.04(a).)
responsive to mapping the another term to the initial taxonomy to generate the updated taxonomy, mapping, […] the tiny taxonomy to the updated taxonomy.;  (This is a mental process as any human can map terms, with their definitions, into a taxonomy on a piece of paper by using a pen to insert the additional terms as nodes on the taxonomy.  See MPEP 2106.04(a).)
A) Prong 2: The claim recites the additional element of a computer.  The recited computer is
general purpose computer hardware that is being used as a tool to perform the abstract idea; thus, this additional element is not indicative of integration of the abstract idea into a practical application.  See MPEP 2106.04(d). 
B): The claim recites the additional element of a computer.  The recited computer is general 
purpose computer hardware that is being used as a tool to perform the abstract idea; thus, this additional element does not provide an inventive concept or describe significantly more than the abstract idea.  See MPEP 2106.05.
The claim is not patent eligible.  

Regarding Claim 2:
Test Steps for Subject Matter Eligibility:
The claim is to a process, and thus falls within the statutory categories.
A) Prong 1: The claim recites the following abstract idea(s): accessing, […] the initial taxonomy 
comprising the one or more existing terms for the domain identified in the hierarchical structure comprising a parent node and one or more levels of child nodes.;  (The limitation is directed to the accessing step which is analyzed under step 2A prong 1.  This is a mental process as any human can access an initial taxonomy, as described, by accessing it on a sheet of paper.  See MPEP 2106.04(a).)
A) Prong 2: The claim recites the additional element of a computer.  The recited computer is 
general purpose computer hardware that is being used as a tool to perform the abstract idea; thus, this additional element is not indicative of integration of the abstract idea into a practical application.  See MPEP 2106.04(d) 
B): The claim recites the additional element of a computer.  The recited computer is general
purpose computer hardware that is being used as a tool to perform the abstract idea; thus, this additional element does not provide an inventive concept or describe significantly more than the abstract idea.  See MPEP 2106.05.
The claim is not patent eligible.  

Regarding Claim 3:
Test Steps for Subject Matter Eligibility:
The claim is to a process, and thus falls within the statutory categories.
A) Prong 1: The claim recites the following abstract idea(s): marking, […] one or more selections 
of the one or more pairs that are related; (This is a mental process as any human can mentally (or on paper) mark one or more selections of one or more pairs that are related, for example simply by thinking about the pairs’ meanings and using a pen.  See MPEP 2106.04(a).)
and attempting to map, […] the respective term of each of the one or more pairs into the initial taxonomy for the domain based on text of the respective definition of each of the one or more pairs and the marked one or more selections of the one or more pairs that are related to generate the updated taxonomy for the domain.;  (These limitations are directed to the mapping step which is analyzed under step 2A prong 1.  This is a mental process as any human can map terms, with their definitions, into a taxonomy on a piece of paper by using a pen to insert the additional terms as nodes on the taxonomy.  See MPEP 2106.04(a).)
A) Prong 2: The claim recites the additional element of a computer.  The recited computer is 
general purpose computer hardware that is being used as a tool to perform the abstract idea; thus, this additional element is not indicative of integration of the abstract idea into a practical application.  See MPEP 2106.04(d).
B): The claim recites the additional element of a computer.  The recited computer is general 
purpose computer hardware that is being used as a tool to perform the abstract idea; thus, this additional element does not provide an inventive concept or describe significantly more than the abstract idea.  See MPEP 2106.05.
The claim is not patent eligible.  

Regarding Claim 6:
Test Steps for Subject Matter Eligibility:
The claim is to a process, and thus falls within the statutory categories.
A) Prong 1: The claim recites the following abstract idea(s): responsive to the head noun phrase 
not being present in the initial taxonomy, evaluating, […] whether a last word of the head noun phrase is present the initial taxonomy; and  (This limitation is directed to the mapping step which is analyzed under step 2A prong 1.  This is a mental process as any human can evaluate whether a phrase is present in a taxonomy simply by looking through the taxonomy for the phrase on a piece of paper.  See MPEP 2106.04(a).)
responsive to evaluating the last word of the head noun phrase is present in the initial taxonomy, mapping, […] the respective term of the current entry to the updated taxonomy.;  (This limitation is directed to the mapping step which is analyzed under step 2A prong 1.  This is a mental process as any human can map terms, with their definitions, into a taxonomy on a piece of paper by using a pen to insert the additional terms as nodes on the taxonomy.  See MPEP 2106.04(a).)
A) Prong 2: The claim recites the additional element of a computer.  The recited computer is 
general purpose computer hardware that is being used as a tool to perform the abstract idea; thus, this additional element is not indicative of integration of the abstract idea into a practical application.  See MPEP 2106.04(d). 
B): The claim recites the additional element of a computer.  The recited computer is general 
purpose computer hardware that is being used as a tool to perform the abstract idea; thus, this additional element does not provide an inventive concept or describe significantly more than the abstract idea.  See MPEP 2106.05.
The claim is not patent eligible.  

Regarding Claim 7:
Test Steps for Subject Matter Eligibility:
The claim is to a process, and thus falls within the statutory categories.
A) Prong 1: The claim recites the following abstract idea(s): responsive to the head noun phrase 
not being present in the initial taxonomy, evaluating, […] whether a see also term is present in a particular definition of another entry from among the one or more pairs;  (This limitation is directed to the mapping step which is analyzed under step 2A prong 1.  This is a mental process as any human can evaluate whether a phrase is present in a taxonomy simply by looking through the taxonomy for the phrase on a piece of paper.  See MPEP 2106.04(a).)
responsive to detecting the see also term in the particular definition of the another entry, attempting to map, […] the another entry to the initial taxonomy to generate the updated taxonomy; and  (This limitation is directed to the mapping step which is analyzed under step 2A prong 1.  This is a mental process as any human can map terms, with their definitions, into a taxonomy on a piece of paper by using a pen to insert the additional terms as nodes on the taxonomy.  See MPEP 2106.04(a).)
responsive to mapping the another entry to the initial taxonomy to generate the updated taxonomy, mapping the current entry to a same node as the another entry in the updated taxonomy.;  (This limitation is directed to the mapping step which is analyzed under step 2A prong 1.  This is a mental process as any human can map terms, with their definitions, into a taxonomy on a piece of paper by using a pen to insert the additional terms as nodes on the taxonomy.  See MPEP 2106.04(a).)
A) Prong 2: The claim recites the additional element of a computer.  The recited computer is 
general purpose computer hardware that is being used as a tool to perform the abstract idea; thus, this additional element is not indicative of integration of the abstract idea into a practical application.  See MPEP 2106.04(d). 
B): The claim recites the additional element of a computer.  The recited computer is general 
purpose computer hardware that is being used as a tool to perform the abstract idea; thus, this additional element does not provide an inventive concept or describe significantly more than the abstract idea.  See MPEP 2106.05.
The claim is not patent eligible.  

Regarding Claim 8:
Test Steps for Subject Matter Eligibility:
The claim is to a process, and thus falls within the statutory categories.
A) Prong 1: The claim recites the following abstract idea(s): identifying, […] a
remainder collection of one or more unmapped pairs from among the plurality of pairs that are not mapped to generate the updated taxonomy; and  (This is a mental process as any human can mentally (or on paper) mark one or more selections of one or more pairs that are related, for example simply by thinking about the pairs’ meanings and using a pen.  See MPEP 2106.04(a).)
iteratively attempting to map, […] the remainder collection of the one or more unmapped pairs to the updated taxonomy based on the text of the respective definition of the one or more unmapped pairs.;  (This limitation is directed to the mapping step which is analyzed under step 2A prong 1.  This is a mental process as any human can map terms, with their definitions, into a taxonomy on a piece of paper by using a pen to insert the additional terms as nodes on the taxonomy.  See MPEP 2106.04(a).)
A) Prong 2: The claim recites the additional element of a computer.  The recited computer is 
general purpose computer hardware that is being used as a tool to perform the abstract idea; thus, this additional element is not indicative of integration of the abstract idea into a practical application.  See MPEP 2106.04(d). 
B): The claim recites the additional element of a computer.  The recited computer is general 
purpose computer hardware that is being used as a tool to perform the abstract idea; thus, this additional element does not provide an inventive concept or describe significantly more than the abstract idea.  See MPEP 2106.05.
The claim is not patent eligible.  

Regarding Claim 9:
Test Steps for Subject Matter Eligibility:
The claim is to a process, and thus falls within the statutory categories.
A) Prong 1: The claim recites the following abstract idea(s):  identifying, […] a
remainder collection of one or more unmapped pairs from among the plurality of pairs that are not mapped to generate the updated taxonomy;  (This is a mental process as any human can identify pairs of terms and definitions which they have not yet performed some activity with, for example by keeping a checklist using pen and paper.  See MPEP 2106.04(a).)  
and clustering, […] one or more clusters from among the one or more unmapped pairs based on the text of the respective definition of each of the one or more unmapped pairs into one or more groups of semantically similar terms.  (This is a mental process as any human can cluster semantically similar terms from a given group with their respective definitions, by simply reading and thinking about them and using pen and paper.  See MPEP 2106.04(a).)
A) Prong 2: The claim recites the additional element of a computer.  The recited computer is 
general purpose computer hardware that is being used as a tool to perform the abstract idea; thus, this additional element is not indicative of integration of the abstract idea into a practical application.  See MPEP 2106.04(d). 
B): The claim recites the additional element of a computer.  The recited computer is general 
purpose computer hardware that is being used as a tool to perform the abstract idea; thus, this additional element does not provide an inventive concept or describe significantly more than the abstract idea.  See MPEP 2106.05.
The claim is not patent eligible.  

Regarding Claim 10:
Test Steps for Subject Matter Eligibility:
The claim is to a process, and thus falls within the statutory categories.
A) Prong 1: The claim recites the following abstract idea(s):  evaluating, […] a top
N terms from each of the one or more clusters;  (This is a mental process as any human can identify terms which occur most frequently by counting mentally or keeping a tally using pen and paper.  See MPEP 2106.04(a).)  
selecting, […] a best match term from each selection of top N terms as a candidate concept label for the respective cluster from the one or more clusters;  (This is a mental process as any human can select a best match term from a set of top terms and a candidate label for the set by thinking about the options presented on paper and selecting one term that best seems to identify the set.  See MPEP 2106.04(a).)
automatically adding, […] each candidate concept label to the initial taxonomy to generate the updated taxonomy.;  (This is a mental process as any human can perform the addition of the selected concept label to the taxonomy by using pen and paper to write it into the taxonomy.  See MPEP 2106.04(a).)
A) Prong 2: The claim recites the additional element of a computer.  The recited computer is 
general purpose computer hardware that is being used as a tool to perform the abstract idea; thus, this additional element is not indicative of integration of the abstract idea into a practical application.  See MPEP 2106.04(d). 
B): The claim recites the additional element of a computer.  The recited computer is general 
purpose computer hardware that is being used as a tool to perform the abstract idea; thus, this additional element does not provide an inventive concept or describe significantly more than the abstract idea.  See MPEP 2106.05.
The claim is not patent eligible.  

Regarding Claim 11:
Test Steps for Subject Matter Eligibility:
The claim is to a process, and thus falls within the statutory categories.
A) Prong 1: The claim recites the following abstract idea(s): […] access an initial taxonomy for a 
domain comprising one or more existing terms for the domain identified in a hierarchical structure;  (This is a mental process as any human can access an initial taxonomy, as described, by using paper.  See MPEP 2106.04(a).)  
[…] analyze a corpus of a plurality of documents for a domain to identify a selection of one or more documents with glossaries;  (This is a mental process as any human can perform the analysis of identifying documents with glossaries by using pen and paper.  See MPEP 2106.04(a).)
[…] extract, from the glossaries, one or more pairs each comprising a term and a definition; (This is a mental process as any human can perform the analysis of extracting terms and definitions from glossaries by using pen and paper.  See MPEP 2106.04(a).)
[…] attempt to map a respective term of each of the one or more pairs into the initial taxonomy for the domain based on text of a respective definition of each of the one or more pairs to generate an updated taxonomy for the domain.  (This is a mental process as any human can map terms and definitions into a taxonomy by using pen and paper.  See MPEP 2106.04(a).
[…] extract a head noun phrase of the respective definition of a current entry from among the 
one or more pairs; (This is a mental process as any human can mentally extract a head noun phrase from a definition.  See MPEP 2106.04(a).)
[…] evaluate whether the head noun phrase is present in the initial taxonomy; and  (This is a mental process as any human can evaluate whether a phrase is present in a taxonomy simply by looking through the taxonomy for the phrase on a piece of paper.  See MPEP 2106.04(a).)
[…] responsive to the head noun phrase being present in the initial taxonomy, to map the respective term of the current entry to the initial taxonomy to generate the updated taxonomy;  (This is a mental process as any human can map terms, with their definitions, into a taxonomy on a piece of paper by using a pen to insert the additional terms as nodes on the taxonomy.  See MPEP 2106.04(a).
[…] responsive to the head noun phrase not being present in the initial taxonomy, to evaluate 
whether the head noun phrase is present in a particular definition from among the one or more pairs; (This is a mental process as any human can mentally evaluate whether a head noun phrase is present in a definition.  See MPEP 2106.04(a).)
[…] responsive to evaluating the head noun phrase is present in the particular definition from among the one or more pairs, to build a tiny taxonomy with the respective term of the current entry as a child node and another term paired with the particular definition as the parent node; and  (This is a mental process as any human can evaluate whether a phrase is present in a taxonomy simply by looking through the taxonomy for the phrase on a piece of paper.  See MPEP 2106.04(a).)
[…] responsive to mapping the another term to the initial taxonomy to generate the updated taxonomy, to map the tiny taxonomy to the updated taxonomy. (This is a mental process as any human can map terms, with their definitions, into a taxonomy on a piece of paper by using a pen to insert the additional terms as nodes on the taxonomy.  See MPEP 2106.04(a).)
A) Prong 2: The claim recites additional limitations directed to generic computer elements that
do not integrate the abstract idea into a practical application.  These include one or more processors, one or more computer-readable memories, one or more computer-readable storage devices, and program instructions.  This general purpose computer hardware is being used as a tool to perform the abstract idea; thus, these additional elements do not integrate the abstract idea into a practical application.  See MPEP 2106.04(d).
B): The recited computer elements are general purpose computer components that are being 
used as a tool to perform the abstract idea; thus, the additional elements do not provide an inventive concept or describe significantly more than the abstract idea.  See MPEP 2106.05.
The claim is not patent eligible.  

Regarding Claim 12:
Test Steps for Subject Matter Eligibility:
The claim is to a process, and thus falls within the statutory categories.
A) Prong 1: The claim recites the following abstract idea(s): […] access the
initial taxonomy comprising the one or more existing terms for the domain identified in the hierarchical structure comprising a parent node and one or more levels of child nodes. (The limitation is directed to the accessing step which is analyzed under step 2A prong 1.  This is a mental process as any human can access an initial taxonomy, as described, by using paper.  See MPEP 2106.04(a).)
A) Prong 2: The claim recites additional limitations directed to generic computer elements that 
do not integrate the abstract idea into a practical application.  These include one or more processors, one or more computer-readable memories, one or more computer-readable storage devices, and program instructions.  See MPEP 2106.04(d). 
B): The recited computer elements are general purpose computer components that are being 
used as a tool to perform the abstract idea; thus, the additional elements do not provide an inventive concept or describe significantly more than the abstract idea.  See MPEP 2106.05.
The claim is not patent eligible.  

Regarding Claim 13:
Test Steps for Subject Matter Eligibility:
The claim is to a process, and thus falls within the statutory categories.
A) Prong 1: The claim recites the following abstract idea(s): […] mark one or 
more selections of the one or more pairs that are related; and (These limitations are directed to the mapping step which is analyzed under step 2A prong 1.  This is a mental process as any human can mark one or more selections of one or more related pairs either mentally or with pen and paper.  See MPEP 2106.04(a).)
[…] attempt to map the respective term of each of the one or more pairs into the initial taxonomy for the domain based on text of the respective definition of each of the one or more pairs and the marked one or more selections of the one or more pairs that are related to generate the updated taxonomy for the domain. (These limitations are directed to the mapping step which is analyzed under step 2A prong 1.  This is a mental process as any human can map terms and definitions into a taxonomy by using paper.  See MPEP 2106.04(a).)
A) Prong 2: The claim recites additional limitations directed to generic computer elements that 
do not integrate the abstract idea into a practical application.  These include one or more processors, one or more computer-readable memories, one or more computer-readable storage devices, and program instructions.  See MPEP 2106.04(d). 
B): The recited computer elements are general purpose computer components that are being 
used as a tool to perform the abstract idea; thus, the additional elements do not provide an inventive concept or describe significantly more than the abstract idea.  See MPEP 2106.05.
The claim is not patent eligible.  

Regarding Claim 16:
Test Steps for Subject Matter Eligibility:
The claim is to a process, and thus falls within the statutory categories.
A) Prong 1: The claim recites the following abstract idea(s): […] responsive to 
the head noun phrase not being present in the initial taxonomy, to evaluate whether a last word of the head noun phrase is present the initial taxonomy; and  (This limitation is directed to the mapping step which is analyzed under step 2A prong 1.  This is a mental process as any human can evaluate whether a phrase is present in a taxonomy simply by looking through the taxonomy for the phrase on a piece of paper.  See MPEP 2106.04(a).)
[…] responsive to evaluating the last word of the head noun phrase is present in the initial taxonomy, to map the respective term of the current entry to the updated taxonomy. (This limitation is directed to the mapping step which is analyzed under step 2A prong 1.  This is a mental process as any human can map terms, with their definitions, into a taxonomy on a piece of paper by using a pen to insert the additional terms as nodes on the taxonomy.  See MPEP 2106.04(a).)
A) Prong 2: The claim recites additional limitations directed to generic computer elements that 
do not integrate the abstract idea into a practical application.  These include one or more processors, one or more computer-readable memories, one or more computer-readable storage devices, and program instructions.  See MPEP 2106.04(d). 
B): The recited computer elements are general purpose computer components that are being 
used as a tool to perform the abstract idea; thus, the additional elements do not provide an inventive concept or describe significantly more than the abstract idea.  See MPEP 2106.05.
The claim is not patent eligible.  


Regarding Claim 17:
Test Steps for Subject Matter Eligibility:
The claim is to a process, and thus falls within the statutory categories.
A) Prong 1: The claim recites the following abstract idea(s): […] responsive to
the head noun phrase not being present in the initial taxonomy, to evaluate whether a see also term is present in a particular definition of another entry from among the one or more pairs;  (This limitation is directed to the mapping step which is analyzed under step 2A prong 1.  This is a mental process as any human can evaluate whether a phrase is present in a taxonomy simply by looking through the taxonomy for the phrase on a piece of paper.  See MPEP 2106.04(a).)
[…] responsive to detecting the see also term in the particular definition of the another entry, to attempt to map the another entry to the initial taxonomy to generate the updated taxonomy; and  (This limitation is directed to the mapping step which is analyzed under step 2A prong 1.  This is a mental process as any human can evaluate whether a phrase is present in a taxonomy simply by looking through the taxonomy for the phrase on a piece of paper.  See MPEP 2106.04(a).)
[…] responsive to mapping the another entry to the initial taxonomy to generate the updated taxonomy, to map the current entry to a same node as the another entry in the updated taxonomy.  (This limitation is directed to the mapping step which is analyzed under step 2A prong 1.  This is a mental process as any human can map terms, with their definitions, into a taxonomy on a piece of paper by using a pen to insert the additional terms as nodes on the taxonomy.  See MPEP 2106.04(a).)
A) Prong 2: The claim recites additional limitations directed to generic computer elements that 
do not integrate the abstract idea into a practical application.  These include one or more processors, one or more computer-readable memories, one or more computer-readable storage devices, and program instructions.  See MPEP 2106.04(d). 
B): The recited computer elements are general purpose computer components that are being 
used as a tool to perform the abstract idea; thus, the additional elements do not provide an inventive concept or describe significantly more than the abstract idea.  See MPEP 2106.05.
The claim is not patent eligible.  

Regarding Claim 18:
Test Steps for Subject Matter Eligibility:
The claim is to a process, and thus falls within the statutory categories.
A) Prong 1: The claim recites the following abstract idea(s): […] identify a 
remainder collection of one or more unmapped pairs from among the plurality of pairs that are not mapped to generate the updated taxonomy; and  (This is a mental process as any human can mentally (or on paper) identify unmapped pairs that have not been mapped in the taxonomy.  See MPEP 2106.04(a).)
[…] iteratively attempt to map the remainder collection of the one or more unmapped pairs to the updated taxonomy based on the text of the respective definition of the one or more unmapped pairs. (This limitation is directed to the mapping step which is analyzed under step 2A prong 1.  This is a mental process as any human can map terms, with their definitions, into a taxonomy on a piece of paper by using a pen to insert the additional terms as nodes on the taxonomy.  See MPEP 2106.04(a).)
A) Prong 2: The claim recites additional limitations directed to generic computer elements that 
do not integrate the abstract idea into a practical application.  These include one or more processors, one or more computer-readable memories, one or more computer-readable storage devices, and program instructions.  See MPEP 2106.04(d). 
B): The recited computer elements are general purpose computer components that are being 
used as a tool to perform the abstract idea; thus, the additional elements do not provide an inventive concept or describe significantly more than the abstract idea.  See MPEP 2106.05.
The claim is not patent eligible.  

Regarding Claim 19:
Test Steps for Subject Matter Eligibility:
The claim is to a process, and thus falls within the statutory categories.
A) Prong 1: The claim recites the following abstract idea(s): […] identify a
remainder collection of one or more unmapped pairs from among the plurality of pairs that are not mapped to generate the updated taxonomy; and   (This is a mental process as any human can identify pairs of terms and definitions which they have not yet performed some activity with, for example by keeping a checklist using pen and paper.  See MPEP 2106.04(a).)
[…] cluster one or more clusters from among the one or more unmapped pairs based on the text of the respective definition of each of the one or more unmapped pairs into one or more groups of semantically similar terms.  (This is a mental process as any human can cluster semantically similar terms from a given group with their respective definitions, by simply reading and thinking about them and using pen and paper.  See MPEP 2106.04(a).)
A) Prong 2: The claim recites additional limitations directed to generic computer elements that 
do not integrate the abstract idea into a practical application.  These include one or more processors, one or more computer-readable memories, one or more computer-readable storage devices, and program instructions.  See MPEP 2106.04(d). 
B): The recited computer elements are general purpose computer components that are being 
used as a tool to perform the abstract idea; thus, the additional elements do not provide an inventive concept or describe significantly more than the abstract idea.  See MPEP 2106.05.
The claim is not patent eligible.  

Regarding Claim 20:
Test Steps for Subject Matter Eligibility:
The claim is to a process, and thus falls within the statutory categories.
A) Prong 1: The claim recites the following abstract idea(s): access, […] an initial 
taxonomy for a domain comprising one or more existing terms for the domain identified in a hierarchical structure;  (This is a mental process as any human can access an initial taxonomy, as described, by using paper.  See MPEP 2106.04(a).)  
analyze, […] a corpus of a plurality of documents for a domain to identify a selection of one or more documents with glossaries;  (This is a mental process as any human can perform the analysis of identifying documents with glossaries by using pen and paper.  See MPEP 2106.04(a).)
extract, […] from the glossaries, one or more pairs each comprising a term and a definition; and  (This is a mental process as any human can perform the analysis of extracting terms and definitions from glossaries by using pen and paper to copy them out of the glossary.  See MPEP 2106.04(a).)
attempt to map, […] a respective term of each of the one or more pairs into the initial taxonomy for the domain based on text of a respective definition of each of the one or more pairs to generate an updated taxonomy for the domain. (This is a mental process as any human can map terms and definitions into a taxonomy by using pen and paper and thinking about where the definition fits into the existing hierarchy.  See MPEP 2106.04(a).)
extract, […] a head noun phrase of the respective definition of a current entry from among the 
one or more pairs; (This is a mental process as any human can mentally extract a head noun phrase from a definition.  See MPEP 2106.04(a).)
evaluate, […] whether the head noun phrase is present in the initial taxonomy; (This is a mental process as any human can evaluate whether a phrase is present in a taxonomy simply by looking through the taxonomy for the phrase on a piece of paper.  See MPEP 2106.04(a).)
responsive to the head noun phrase being present in the initial taxonomy, map, […] the respective term of the current entry to the initial taxonomy to generate the updated taxonomy;  (This is a mental process as any human can map terms, with their definitions, into a taxonomy on a piece of paper by using a pen to insert the additional terms as nodes on the taxonomy.  See MPEP 2106.04(a).
responsive to the head noun phrase not being present in the initial taxonomy, evaluate, […]  
whether the head noun phrase is present in a particular definition from among the one or more pairs; (This is a mental process as any human can mentally evaluate whether a head noun phrase is present in a definition.  See MPEP 2106.04(a).)
responsive to evaluating the head noun phrase is present in the particular definition from among the one or more pairs, build, […] a tiny taxonomy with the respective term of the current entry as a child node and another term paired with the particular definition as the parent node; and  (This is a mental process as any human can evaluate whether a phrase is present in a taxonomy simply by looking through the taxonomy for the phrase on a piece of paper.  See MPEP 2106.04(a).)
responsive to mapping the another term to the initial taxonomy to generate the updated taxonomy, map, […] the tiny taxonomy to the updated taxonomy. (This is a mental process as any human can map terms, with their definitions, into a taxonomy on a piece of paper by using a pen to insert the additional terms as nodes on the taxonomy.  See MPEP 2106.04(a).)
A) Prong 2: The claim recites additional limitations directed to generic computer elements that
do not integrate the abstract idea into a practical application.  These include one or more processors, one or more computer-readable memories, one or more computer-readable storage devices, and program instructions.  This general purpose computer hardware is being used as a tool to perform the abstract idea; thus, these additional elements do not integrate the abstract idea into a practical application.  See MPEP 2106.04(d).
B): The recited computer elements are general purpose computer components that are being 
used as a tool to perform the abstract idea; thus, the additional elements do not provide an inventive concept or describe significantly more than the abstract idea.  See MPEP 2106.05.
The claim is not patent eligible.  

Allowable Subject Matter
Claims 1-3, 6-13, and 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:  these claims all integrate the building of a taxonomy of two or more terms as an intermediate step to moving the current entry, which contains the head noun phrase, into the initial taxonomy.  This is not found in the prior art.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERCE ANDREW MOONEY whose telephone number is (571)272-0971. The examiner can normally be reached Monday-Friday 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PIERCE ANDREW MOONEY/Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657